TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 10, 2016



                                       NO. 03-15-00349-CV


                         Shamrock Psychiatric Clinic, P.A., Appellant

                                                  v.

 Texas Health and Human Services Commission; Charles Smith, Executive Commissioner
     of the Texas Health and Human Services Commission; and Stuart W. Bowen Jr.,
    Inspector General for the Texas Health and Human Services Commission Office of
                               Inspector General, Appellees




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on May 6, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s interlocutory order. Appellant shall

pay all costs relating to this appeal, both in this Court and the court below.